                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               Jayson Fernandez Butay
                           6

                           7                                  IN THE UNITED STATES DISTRICT COURT

                           8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

                           9

                          10   UNITED STATES OF AMERICA,                           Case No. 2:20-CR-00197-WBS

                          11                     Plaintiff,
                                                                                   SUBSTITUTION OF COUNSEL AND
                          12            v.                                         [PROPOSED] ORDER STIPULATION
                                                                                   AND ORDER MODIFYING CONDITIONS
                          13   JAYSON FERNANDEZ BUTAY,                             OF RELEASE
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA




                                                 Defendant.
B ARTH D ALY




                          14
                                                                                   Judge: Honorable William B. Schubb.
                          15

                          16
                                        Mr. Butay made his initial appearance on October 9, 2020. He was initially ordered
                          17
                               detained. On October 15, 2020 he was ordered released on specific conditions. [Dkt. 6 and 7].
                          18
                               Mr. Butay now seeks to amend certain release conditions as more fully set forth below. The
                          19
                               government and PreTrial Services are aware of and do not object to these amendments.
                          20
                                        Mr. Butay needs to complete certain on-line coursework in order to fulfull his duties at
                          21
                               his place of employment. Specifically, he needs to complete and pass an on-line course so he is
                          22
                               permitted to administer certain types of medication.
                          23
                                        Mr. Butay seeks to contribute to his family. His family has a vegetable garden in their
                          24
                               backyard. Mr. Butay would like to work in the vegetable garden. Under his current release
                          25
                               conditions this is not possible because his ankle monitor would likely trigger an alert to PreTrial
                          26
                               Services that he has left his home.
                          27
                                        The parties hereby stipulate as follows:
                          28   {00030813}
                               SUBSTITUTION AND [PROPOSED] ORDER                                                [Case No. 2:21-CR-0007-MCE]
                           1            1.   Mr. Butay will be allowed to take the on-line course he needs for work. He will take

                           2                 the course and the test at the office of Barth Daly, LLP, 2810 Fifth Street, Davis, CA.

                           3                 Mr. Butay will pre-arrange the date of the class and testing with PreTrial Services.

                           4                 James Williams 1, the private investigator assigned to this case, will supervise Mr.

                           5                 Butay at all times. Either Barth-Daly or Mr. Williams will provide a digital device for

                           6                 Mr. Butay to take the class and test. Mr. Butay will not be provided the password.

                           7                 Once the class and test are complete the device will immediately be returned to Mr.

                           8                 Williams/Barth-Daly.

                           9            2. Mr. Butay will be allowed in his backyard for four hours at a time, two days per week
                          10                 [for a total of no more than 8 hours weekly] to work in the garden. The specific
                          11                 times/days of the week will be coordinated with Pretrial Services and Mr. Butay.
                          12            3. The defendant will be able to participate in one virtual medical appointment with prior
                          13                 approval from pretrial services. The defendant’s sister will assist in this appointment,
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14                 using her smartphone to access the medical appointment and will remain next to the
                          15                 defendant for the duration of the appointment and ensure that nothing else on the
                          16                 smartphone is accessed by the defendant. The defendant will not be provided the
                          17                 password to the smartphone, and the smartphone will remain in the sister’s possession
                          18                 at all times
                          19

                          20   DATED: May 24, 2021
                          21
                                                                                         /s/ Kresta Daly
                          22                                                             Kresta Daly
                                                                                         Attorney at Law
                          23
                               DATED: May 24, 2021
                          24

                          25                                                             /s/ James Williams
                                                                                         James Williams
                          26

                          27
                               1
                                Mr. Williams retired from the Sacramento County Sheriff’s Department in the summer of 2020. He spent many
                          28   years assigned to SAC ICAC.
                               {00030813}                                          -2-
                                   STIPULATION AND [PROPOSED] ORDER                                                [Case No. 2:20-CR-00197-WBS]
                           1

                           2   DATED: May 24, 2021                          Philip Talbert, Acting United States Attorney

                           3

                           4                                                _/s/ Tanya Syed____________
                                                                            Assistant United States Attorney
                           5

                           6

                           7
                                                                     ORDER
                           8
                               IT IS SO ORDERED.
                           9
                               DATED: May 26, 2021
                          10

                          11

                          12

                          13
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                               {00030813}                             -3-
                                  STIPULATION AND [PROPOSED] ORDER                                [Case No. 2:20-CR-00197-WBS]
